ON PETITION FOR REHEARING.
Per Curiam.
It is now contended by plaintiff’s counsel that it was not error to refuse to allow defendant to answer the question: “Did you say, ‘Run, Sidney; he is armed?’” The elementary authorities are uniform to the effect that such a question is perfectly legitimate at the stage of the examination at which it was propounded. The defendant was entitled to testify to everything material which was said and done by each and every party to the transaction under consideration as she remembered it. Having done this, she was also entitled to explain or contradict any language of material import, or any part thereof, which had been imputed to her by any adverse witness; and for this purpose her counsel had the right to ask her the question in the precise form he did. Not to have asked the question might have deprived her of the benefit of an explanation or contradiction of the language attributed to her, and so would have left opposing counsel free to insist in argument that she had not denied or explained the same, i Greenl. Ev. §§ 434, 435; 1 Starkie, Ev. *167-170; 1 Whart. Ev. §§ 498-503, and notes; 2 Best, Ev. §§ 641, 642; 2 Phil. Ev. 894, 895.
It is also insisted that it was not error to admit the conversation between the witness, Elizabeth Owens, and the child, Willie, about his father. It is urged that the testimony was competent to show the state of the child’s mind towards his father; but no attempt is made to *516maintain that it was proper to admit the child’s unsworn declaration that his remark was based upon what his mother had told him. It is contended that defendant’s counsel should have moved to strike out this objectionable part, and, if not sustained, should have excepted again. Whether or not defendant could have been thus adequately protected will appear from the course of the examination by plaintiff’s counsel. After suggesting to the witness, by leading questions, that she had heard the child make a disrespectful remark about his father, the witness’ attention was directly drawn to the time, place and occasion of such remark, and she was then asked if the child, at the time of making such remark, said anything about his mother. This question was answered affirmatively before the child’s language, or the substance thereof, was sought to be introduced. So both court and counsel were fully advised, in advance of the admission of the testimony excepted to, that the child’s remark about his father was a mere repetition of what his mother had told him. This testimony was admitted to the jury, over the repeated objections and exceptions of defendant’s counsel. It is not very surprising that further objections and exceptions were not presented; the mischief was done. In this view of the examination, it seems impossible to maintain that the only purpose of eliciting this testimony was to show the state of the child’s mind towards his father. The practice is by no means settled that defendant’s counsel were bound to make further efforts to exclude the objectionable testimony in order to be protected in the appellate court. Matters of this kind have received the attention of the highest courts; and it has been held that when objections to testimony have been erroneously overruled and exceptions taken, the admission of further testimony of the same kind, under questions springing naturally and in immediate succession therefrom, and in direct connection therewith, will, under some circumstances, be held *517erroneous, without additional objections or exceptions thereto; also that when testimony is improperly admitted which in its nature is calculated to excite the sympathies of jurors in favor of the party offering it, or to arouse their feelings against the opposite party, striking it out, or directing the jury not to consider it, will not always cure the error. Matters of this kind must generally be left to the discretion of the trial court; but instances may occur in which this discretion is • not properly exercised, and then relief can only be had in the appellate court. Barton v. Kane, 17 Wis. 38; 2 Grah. & W. New Trials, 612-630; Railway Co. v. Levy, 59 Tex. 542; Railroad Co. v. Baxter, 32 Vt. 805; McKee v. Mining Co. 8 Colo. 392.
It is further urged that the rulings of the trial court upon these matters of evidence should not be adjudged erroneous because counsel did not state the reasons for the objections at the time of making them. General objections, or objections without specific grounds therefor being stated, may, as a general rule, be safely overruled, unless the testimony sought to be introduced is of such a character as to be inadmissible for any purpose; and the grounds of its inadmissibility must unmistakably appear or in some manner be brought to the attention of the court at the time of the ruling, and not be left to conjecture or inference, or its reception will not constitute cause for reversal. Thomp. Trials, §§ 693, 694-697, 2786; Camden v. Doremus, 3 How. 515; Brown v. Weightman, 62 Mich. 557. It will he observed by reference to our former opinion that the objection to the question, “Did you say ‘ Run, Sidney; he is armed? ’ ” came from plaintiff’s counsel, that no ground of objection was stated or suggested, and that the objection was sustained. This ruling was clearly erroneous under any condition of the foregoing rule; since, as we have seen, the evidence sought to be introduced was both competent and material, and the *518question was perfectly legitimate, both in form and substance.
As to the testimony of the witness Owens, it is difficult to conceive that any further reason was necessary to be stated against the admission of the child’s remark about his father, when by the course of the examination it had already been expressly disclosed that it was but a mere repetition of his mother’s declaration. The reason seems obvious, without being stated, that the servant of the family, in a divorce suit, should not be permitted to testify what a mere child said the mother said about the father in the absence of both parties tq the record.
The claim is renewed on this application that the assignments of error are not sufficiently specific, as required by the rules of this court, to entitle defendant to relief from any errors, committed by the admission of improper testimony against her or the exclusion of proper evidence in her behalf. The opinions of this court to which counsel have called our attention have not been overlooked. The original records, briefs and arguments, so far as the same have been preserved, as well as the opinions themselves in these cases, fail to show that the rules under consideration have ever before been invoked by counsel as a protection against errors appearing in the record relating to the exclusion or admission of testimony; while some of them show affirmatively that the court has sometimes availed itself of that part of the rule which provides that “the court may, in its discretion, notice any other errors appearing in the record.” The only opinion which seems to declare that the court has no discretion to consider errors imperfectly assigned, because of the rules, is in the case of Railroad Co. v. Smith, 5 Colo. 160. In that case there was no discussion of the rules in the briefs or arguments of counsel; the rules were not invoked by appellee, but were taken advantage of by the court ex mero motu. So it may be that the language of the opinion which we consider in conflict with the rules was inadvertently used. *519Resort to these rules by the court of its own motion has been rare, and the refusal of the court to consider errors relating to evidence because insufficiently assigned has not been frequent, while the consideration of such errors, in the exercise of proper discretion, as provided by the rules, has not been uncommon.
If it were necessary to give reasons for the exercise of such discretion in cases of this kind, it would not be difficult so to do. The dissolution of the marriage bond is against public policy. A decree of divorce will only be granted in pursuance of strict law. It cannot be granted by consent of the parties, nor upon a default, without the same strict proof required in case of a bona fide contest. Evidence cannot be waived, nor facts bearing upon the issue of divorce stipulated. It is the duty of all courts having jurisdiction of divorce proceedings to be vigilant to prevent the obtaining of decrees of divorce by fraud, collusion, the admission of improper testimony, or the exclusion of competent evidence. Some of the reasons for this strictness may be found in the former opinion in this case. Society, the public, the commonwealth, have an interest in the preservation of the marriage relation. In an important sense it may well be said there are three parties to every divorce proceeding— the husband, the wife, and the state; and in some instances a fourth —the children. In some jurisdictions counsel are provided to appear in behalf of the people to protect the interests of the state in divorce proceedings. In Colorado, and perhaps in most of the states, this responsibility is intrusted solely to the courts having jurisdiction of divorce causes. 2 Bish. Mar. & Div. ch. 16; 2 Rev. St. Ky. (1867) 19; Gen. St. Ky. (1873) 524; Green v. Green, 7 Ind. 113; 2 McCord, St. at Large, S. C. 733; St. 24 and 25 Vict. ch. 86, sec. 8.
The suggestion that the court may notice errors not specifically assigned, but that it may not notice them ■effectively by making them a ground of reversal in any *520case, is not well founded. No rule is necessary to enable this court to call attention to any matter appearing in the record of a cause with the view to ■ prevent error on a retrial; but it is not to be assumed from this that we approve of the proceedings of the trial court in respect to matters of law or fact not noticed. It is quite impracticable for the appellate court to discuss every question raised in a lengthy nisi prius record. Upon a careful reconsideration of the views heretofore expressed, we see no occasion to change or modify them. The petition for a rehearing is accordingly denied.

Rehearing denied.